Citation Nr: 0534346	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder 
described as dextroscoliosis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 23, 1959 to 
December 10, 1959.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, CA.

During the course of the current appeal, the RO granted 
service connection for pyelonephritis, and assigned a 30 
percent rating; that issue is not now part of the current 
appeal.

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in August 2005; a transcript is of 
record.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  A long-standing dextroscoliosis disorder pre-existed 
service but as a result of service, the underlying pathology 
increased beyond the expected natural progress of the pre-
service problems.



CONCLUSION OF LAW

Any preexisting dextroscoliosis disorder was aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5107; 38 
C.F.R. §§ 3.102, 3.303. 3.304, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.


Criteria
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1131.  If a chronic disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  

Although the foregoing cases involved assessing the matter of 
whether medical opinions rendered claims "well-grounded" (a 
legal principle which was eliminated by the VCAA) the 
principles discussed in such cases are nevertheless 
applicable when weighing evidence and deciding a claim on the 
merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

On the veteran's physical examination at entrance into 
service, there were no complaints or findings of any back 
problems.  The veteran was a dental technician in the U.S. 
Navy; she indicated at entrance that she has previously 
worked as a clerk typist.

Service medical records show repeated complaints of back 
pain.

The veteran was admitted to the sick list at the Naval 
Hospital in Oakland, CA in mid-November 1959 with the 
diagnosis of scoliosis due to congenital deformity 
(hemivertebra).  She said that she had had several months of 
back pain which she first had noticed after prolonged 
standing and marching or sitting in a position for any period 
of time.  Examination findings were recorded.  The examiners 
concluded that she was "prone to back strain due to 
congenital anomaly in her spine".  It was recommended that 
she be separated from service.  The Medical Board felt that 
the pre-existing problem had not been permanently aggravated 
by service.

The veteran filed her initial claim for compensation in 2001.  
At that time she submitted a statement from PK, M.D., dated 
in February 2001, to the effect that:

After reviewing the file of (the veteran) 
from previous doctors and old records, it 
is my medical opinion that her condition 
of scoliosis and pyelonephritis were more 
likely than not aggravated while on 
active duty in the U.S. Navy.  While in 
basic training she was required to march, 
and was on the drill team that performed 
in several different places.  (emphasis 
added)

Her story goes back to before she was 
married of having back pain and kidney 
infections, which would have been during 
the period of time that she was in active 
duty.

Extensive VA and private treatment records and evaluation 
reports are in the file relating to care from 1960 to 
present.

A statement is of record from the veteran's spouse who worked 
with her during service and vouched for her having developed 
additional back problems in service as a dental technician, 
particularly when on her feet for any period of time.  He had 
married her in 1960.

A statement is of record from a fee-basis orthopedic 
consultation undertaken for VA in September 2003.  The 
veteran had stated that she had been in the Navy in 1959 and 
therein developed back pain while in boot camp.  She had 
worse pains in her back as time went on which were initially 
felt to be just the stress put on her back by her job.  
However, eventually, she had gone to the hospital and was 
found to have scoliosis of the back.  She had later had two 
pregnancies and was developing severe back arthritis with 
radiation into her legs.  

Subsequent VA evaluation was to the effect that she had 
advanced dextrosciolosis that had played a part in affecting 
both kidneys, worse on the right and was currently on 
medications including antibiotic prophylaxis.

A statement is of record from DWK, M.D., dated in November 
2003.  After reviewing the entire file including military 
data, the physician stated, in pertinent part, as follows:

I am asked to comment upon the 
aggravation of a congenital deformity 
(which vertebra) in the lumbar region 
causing a curvature of the spine.  As a 
result of this curvature any usual or 
unusual stresses or strains on the low 
back will definitely cause more aches and 
pains on a person with this abnormality 
than one without this abnormality.  Upon 
cessation of the stress the discomfort 
usually subsides sooner or later.

People with this type of abnormality do 
develop structural changes of the spine 
such as arthritic changes as a result of 
incongruency of the joints  These types 
of changes are inherent to the 
abnormality.  Some develop these changes 
soon, some later.  It is logical to 
assume that strenuous exercise and heavy 
weights in general would cause 
aggravation and speed the structural 
changes described above.  (emphasis 
added)

Further VA evaluation dated in February 2004 concluded that: 

The veteran has chronic pyelonephritis 
and that this was worse on the right than 
the left.  There was an anatomical 
abnormality, which was probably related 
to the development of both kidneys.  This 
is probably worsened by her 
dextrorotatory scoliosis.  Either case, 
both of these conditions occurred from 
result of embryonic generation and not 
because of a particular service-connected 
event.  She has, however, developed 
service connection (sic) due to her spine 
problems, which more likely than not 
reflected anatomical problems relating to 
the physiology of kidney functions, 
relating to chronic pyelonephritis.  
(emphasis added)

A request was made for clarification by a neurologist as to 
whether the preexisting back problems had been aggravated in 
service.  An opinion is of record from JO, M.D., dated in 
February 2004 to the effect that:

After reviewing her C-file, it appears 
that the patient had had a long history 
of urinary tract infections which has led 
to kidney dysfunction.  It appears that 
the chronic pyelonephritis has affected 
both of her kidney functions but it does 
not appear that the dextroscoliosis, 
which is documented in some of the notes, 
would play a role in affecting her kidney 
function.  

Certainly the scoliosis itself could be 
made worse by any type of physical 
activity which she did undergo while in 
the service given the fact that her 
scoliosis was a condition she developed 
through the normal years of growth.  It 
most certainly could have been made worse 
by heavy lifting and heavy physical 
activity.  (emphasis added)

Analysis

In analyzing the veteran's claim, the Board has the benefit 
of original service records as well as both private and VA 
evaluations since service.  The veteran clearly had pre-
existing back problem that had long-predated service, perhaps 
from childhood.  These were at least in part in the nature of 
development-type deformities.  

However, the lack of these being noted on entrance is not 
necessarily reflective of a covering-up of the disability by 
the veteran or those who examined her, but a sign that the 
problem was not then either visually demanding of attention 
or particularly symptomatic.  Thus the issue becomes whether 
the pre-existing problem was aggravated in or by service.

The Board notes that while most of the veteran's pre-service 
scoliosis problems were of a basically developmental nature; 
other problems then and since including arthritis may be more 
of an acquired nature.  In this regard, it should be noted 
that while developmental disabilities are not ordinarily 
subject to service connection, there are some notable 
exceptions as cited above, and this appears to be one of 
those occasions.

Prior to service, the veteran had been a clerk typist; in 
service, she was a dental technician, requiring standing on 
her feet.  She was also subjected to the rigors of training.  
Throughout service, she developed increasing back complaints, 
a fact that is confirmed by both official documents and a 
statement from her spouse who was a co-worker in the service.  
After some months in service, she underwent an evaluation 
which confirmed her basic scoliosis of the spine.  After 
service, she has continued to have ongoing back problems.

VA has endeavored to obtain as much medical evidence and 
critical opinion as possible, and it is helpful that both VA 
and private physicians have both examined her and evaluated 
her circumstances.  The medical experts concur that she had 
back scoliosis prior to service but also that her service 
difficulties increased and/or altered the basic pathology 
therein.  By regulation and judicial mandates, the Board is 
constrained from substituting its own judgment for such 
medical expert opinions.  A doubt is thus raised which must 
be resolved in her favor.  Service connection is warranted 
for the veteran's dextrosciolosis of the back on the basis of 
in-service aggravation.

Parenthetically, she has been granted service connection for 
pyelonephritis as well.  And while evidence and medical 
opinion also support a finding that while the veteran's back 
problems may not have been the sole cause or contributor to 
her subsequent kidney problems, they did indeed provide input 
of some significance.  This is again supported by persuasive 
and credible medical expert opinion cited above.  A doubt is 
certainly raised in the case which must be resolved in her 
favor.  

It is noteworthy that at present, the veteran's back problems 
have deteriorated into arthritic changes which are either a 
progression of her basic problem, now service-connected, or a 
clearly associable entity that has been superimposed thereon. 
In any event, regardless of the theory behind the 
determination, service connection is warranted for 
dextrosciolosis of the spine.  




ORDER

Service connection for dextroscoliosis of the spine is 
granted.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


